NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
WILLIAM B. GROSECLOSE,
Petitioner, `
V.
DEPARTMENT OF THE NAVY, _
Resp0ndent.
2011-3078 .
Petition for review of the Merit Systems Protection
Board in consolidated case nos. SF1221080524-B-1 and
SF1221080635-B-1.
ON MOTION
Before O’MALLEY, Circuit Judge.
0 R D E R
William B. Groseclose moves without opposition for
leave to exceed the permitted word limitation for his reply
brief by E1ing a brief of up to 10,000 Words.
Upon consideration thereof,
IT ls 0RDERED THAT:

GROSECLOSE V. NAVY 2
The motion to exceed the permitted word limitation is
granted
FoR THE COURT
353 39 mm 131 Jan H0rba1y
Date J an Horbaly
Clerk `
cc: Wil]iam B. Grosec1ose
Joshua A. Mandlebaum, Esq.
S2O u.s.c0uai'7c'fFl`:\HEALs ron
ms FsnsrmL on-'ecu1r
SEP 3 0 2011
.IAN HORBALY
~ CLERK